DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “(N+1)-th region and N-th region”. The term “(N+1)-th region and N-th region” are vague and unclear and leaves Examiner in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition of the subject matter of said claim unclear. The term should be defined in greater detail within the context of the claim. For examination purpose, Examiner will interpret any adjacent regions between two microlenses.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al. US 2015/0293271 and Uchida et al. US 2017/0235028.
Regarding claims 1 and 11, Miyasaka teaches a microlens array diffuser plate (at least in Figs. 1A and 1A: 10) comprising: 
a microlens group (Figs. 1A and 1B: 12) positioned on a surface of a transparent substrate (11), wherein the microlens group at least corresponding to a light ray entering part in the microlens array diffuser plate includes two or more unit cells (plurality of concaves 12) that are continuous in an array sequence (see Figs. 1A and 1B: multiple concaves 12 formed a continuous microlens array), and 
the unit cells (12) include a plurality of microlenses positioned on the surface of the transparent substrate (para [0082]), 
the light ray entering part has at least two regions having different average diffusion angles (para [0091] and Fig. 2B:  teaches that the diffuser plate 10 has two different region 12a and 12b, each regions having different diffusion angles), and 
in a first region and a second region positioned closer to an end side of the light ray entering part than the first region in a manner that the second region is adjacent to the first region and having an average diffusion angle smaller than an average diffusion angle of the first region among the regions having different average diffusion angles, average radii of curvature of the unit cells that constitute the respective regions satisfy a relational expression expressed by Expression (1) below: 
                
                    
                        
                            1
                        
                        
                            
                                
                                    R
                                
                                
                                    a
                                
                            
                        
                    
                    ≤
                    
                        
                            1
                        
                        
                            
                                
                                    R
                                
                                
                                    b
                                
                            
                        
                    
                
            
                        
                            
                                
                                    R
                                
                                
                                    a
                                
                            
                        
                     is an average radius of curvature of a unit cell that constitutes the second region, and
                         
                            
                                
                                    R
                                
                                
                                    b
                                     
                                
                            
                        
                    is an average radius of curvature of a unit cell that constitutes the first region. 
[AltContent: textbox (Radius curvature of first region ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>R</mml:mi></mml:mrow><mml:mrow><mml:mi>b</mml:mi></mml:mrow></mml:msub><mml:mo>)</mml:mo></mml:math></formulawrapper>)][AltContent: textbox (Radius curvature of second region ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>R</mml:mi></mml:mrow><mml:mrow><mml:mi>a</mml:mi></mml:mrow></mml:msub><mml:mo>)</mml:mo></mml:math></formulawrapper>)][AltContent: arrow][AltContent: textbox (End side of light entering part)][AltContent: arrow][AltContent: textbox (Second region)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First region)]
    PNG
    media_image1.png
    386
    490
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    379
    554
    media_image2.png
    Greyscale

										
	Note: As shown above, the radius curvature 13b of the second region 12b is larger than the radius curvature 13a of the first region 12a, thus 
	                        
                            
                                
                                    1
                                
                                
                                    13
                                    b
                                
                            
                            ≤
                            
                                
                                    1
                                
                                
                                    13
                                    a
                                
                            
                        
                    ; however, Miyasaka fails to explicitly teach wherein                          
                            
                                
                                    1
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            a
                                        
                                    
                                
                            
                            ≤
                            
                                
                                    1
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            b
                                        
                                    
                                
                            
                            <
                            
                                
                                    2
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            a
                                        
                                    
                                
                            
                        
                    
	The specific radius of curvature value claimed by applicant is considered to be the “optimum” radius curvature disclosed by Miyasaka that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, changing shape such as curvature height of the microlens, etc. (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are 
	In any event, in the same field of endeavor, Uchida teaches a diffuser plate, wherein the radius of curvature for the microlens are designed to be different (para [0112] and [0121]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the radius of curvature of the microlens by making them different one from the other in order to improve the brightness non-uniformity of the transmitted light.
Regarding claim 2, the combination of Miyasaka teaches the microlens array diffuser plate according to claim 1, wherein at least in the light ray entering part, ridge lines between the microlenses adjacent to each other are nonparallel to each other (as shown in Fig. 2A: the lines or boundaries between two adjacent unit cells i.e., 12a and 12B are not parallel), and are nonparallel to the transparent substrate (see Fig. 2a), and planar positions and height positions of vertices of the respective microlenses and location of the ridge lines between the microlenses are made irregular (as shown in Figs. 2A and 2B: the lines and the pitch height of each microlenses are irregular) )the such that a diffraction phenomenon is suppressed. 
Regarding claim 3, the combination of Miyasaka teaches the microlens array diffuser plate according to claim 1, and Miyasaka further teaches wherein the first region is positioned at a central portion of the light ray entering part, and the second region is positioned to surround the first region (see the microlens at least in Fig. 2A). 
Regarding claim 4, the combination of Miyasaka teaches the microlens array diffuser plate according to claim 3, wherein an incoming light ray is a collection of spot light rays output from a plurality of light sources, and the first region and the second region are located such that the first region has an outer periphery positioned on an inner side of a region of projection of the 
Regarding claim 5, the combination of Miyasaka teaches the microlens array diffuser plate according to claim 3, wherein an (N+1)-th region that satisfies the relational expression expressed by the Expression (1) exists in a manner that the (N+1)-th region is adjacent to an N-th (N.gtoreq.2) region and surrounds the N-th region, and at least one region among N+1 regions has an outer periphery positioned on an outer side of a region of projection of a collection of spot light rays output from a plurality of light sources onto the microlens array diffuser plate (as shown in Fig. 4: different regions of the microlenses are shown). 
Regarding claim 6, the combination of Miyasaka the microlens array diffuser plate according to claim 3, wherein the first region has an area of more than or equal to 0.04% and less than or equal to 85% of an area of a region used as a diffuser plate, and more than or equal to 0.05% and less than or equal to 92% of an area of a region of projection of a collection of spot light rays output from a plurality of light sources onto the diffuser plate (see the microlens at least in Fig. 2A). 
Regarding claim 7, Miyasaka the microlens array diffuser plate according to claim 1, wherein an incoming light ray is a collection of spot light rays output from a plurality of light sources, and the unit cells each have an area larger than an area of one of the spot light rays (as shown in Fig. 49A: the light ray 531 has smaller area than the unit cell 522). 
Regarding claim 8, Miyasaka teaches the microlens array diffuser plate according to claim 1, wherein the unit cells each have a diagonal line having a length of less than or equal to 3 mm (Fig. 13A and para [0162]: illustrate the position of the opening within an area of 
Regarding claim 9, Miyasaka teaches the microlens array diffuser plate according to claim 1, comprising: antireflection layers on surfaces of the microlenses and a surface of the transparent substrate on which the microlens group is not arranged (para [0100]). 
Regarding claim 12, Miyasaka teaches a display device comprising: the microlens array diffuser plate according to claim 1 (see paragraph [0279]; Fig. 10). 
Regarding claim 13, Miyasaka teaches a projection device comprising: the microlens array diffuser plate according to claim 1 (para [0003]). 
Regarding claim 14, Miyasaka teaches a lighting device comprising: the microlens array diffuser plate according to claim 1 (see at least Fig. 10).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka, Uchida as applied to claim 9 above, and further in view of Murakami et al. US 2018/0185875.
Regarding claim 10, the combination of Miyasaka teaches the microlens array diffuser plate according to claim 9, except for wherein each of the antireflection layers is a multilayered structure including Nb.sub.2O.sub.5 and SiO.sub.2. 
Miyasaka and Murakami are related with respect to antireflection.
Murakami teaches wherein each of the antireflection layers is a multilayered structure including Nb.sub.2O.sub.5 and SiO.sub.2 (para [0131-0134], more specifically para [0134]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the antireflection layer of Miyasaka by utilizing the claimed antireflection layer material as taught by Murakami in order to suppress reflection of external light.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.